El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
La controversia en este caso requiere que determinemos si una contribución especial establecida por el municipio de Vieques mediante una ordenanza es incompatible con el tributo impuesto por el Estado mediante la Ley Núm. 272 de 9 de septiembre de 2003, según enmendada, conocida como la Ley de Impuesto sobre el Canon por Ocupación de Habitación del Estado Libre Asociado de Puerto Rico, 13 L.P.R.A. sec. 2271 et seq. (Ley Núm. 272). El Tribunal de Apelaciones determinó que ambos tributos son compatibles, por lo que determinó que el municipio de Vieques te-nía la facultad para imponerlo. No obstante, un examen de la legislación aplicable revela que, en efecto, no lo son, por lo que revocamos la sentencia recurrida.
1 — 1
El municipio de Vieques (Municipio) aprobó en el 2007 la Ordenanza Núm. 34, Serie 2006-2007 (Ordenanza Núm. 34), para establecer un impuesto que sería pagado por los no residentes de ese municipio que se alojen en los hoteles, hoteles de apartamentos, hospederías, paradores y moteles (hoteles) localizados allí. Los fondos recaudados por la im-posición del tributo serían destinados al mejoramiento y la seguridad de las áreas públicas del Municipio.
Posteriormente, la Compañía de Turismo presentó una demanda de sentencia declaratoria, en la que alegó que el Municipio carece de la facultad para imponer una contri-bución por ocupación de hotel, pues el Estado ya impone una según la Ley Núm. 272. Solicitó, además, un interdicto permanente para impedir que el Municipio siguiera co-brando la contribución. Según la Compañía de Turismo, *582corporación pública facultada por la Ley Núm. 272 para el cobro y la administración del impuesto que establece ese estatuto, el poder impositivo de los municipios, al amparo de la Sec. 2.002 de la Ley Núm. 81 de 30 de agosto de 1991, conocida como la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (Ley de Municipios Autónomos), 21 L.P.R.A. sec. 4052, está limitado a que el Estado no haya ocupado el campo.
El Municipio contestó la demanda y adujo, en lo perti-nente a la controversia ante nuestra consideración, que la facultad delegada a los municipios para imponer contribu-ciones mediante la Sec. 2.002 de la Ley de Municipios Au-tónomos, supra, debe ser interpretada de forma amplia. Por esa razón, adujo que el hecho de que la Ley Núm. 272 establezca un impuesto sobre el canon por ocupación de habitación de hotel no impide que los municipios también puedan hacerlo.
Luego de otros trámites, el Tribunal de Primera Instan-cia celebró una vista en la que las partes acordaron que se trataba de una controversia de estricto derecho, por lo que sometieron sendos memorandos de derecho. Tras evaluar-los, el tribunal declaró “con lugar” la demanda y emitió un interdicto permanente para impedir que el Municipio con-tinuase cobrando el tributo. Este foro estimó que la Ley Núm. 272 ocupa el campo, por lo que determinó que el Estado es el único que puede imponer un impuesto por ocupación de habitación de hotel y, por ende, el Municipio no puede cobrar una contribución por el mismo concepto. En consecuencia, ordenó al Municipio devolver a los ocu-pantes de habitaciones las cantidades que les había co-brado y que, de no ser posible, las remitiera a la Compañía de Turismo.
Inconforme, el Municipio acudió al Tribunal de Apela-ciones y adujo que el Tribunal de Primera Instancia se equivocó al determinar que el Municipio carece del poder tributario para cobrar el impuesto en controversia. El foro *583apelativo intermedio entendió que ambos impuestos son compatibles, por lo que revocó la sentencia del foro de instancia. Según su interpretación, la contribución estable-cida mediante la Ordenanza Núm. 34 recae sobre el hués-ped, mientras que la establecida por la Ley Núm. 272 recae sobre el ingreso generado por el hotel. Determinó, además, que si bien es cierto que el texto de la Ley Núm. 272 delega la facultad de cobrar y fiscalizar el impuesto establecido en esa ley a la Compañía de Turismo, ésta no contiene un lenguaje que indique que el legislador pretendió ocupar el campo.
Insatisfecha con el dictamen del Tribunal de Apelacio-nes, la Compañía de Turismo presentó un recurso de cer-tiorari ante nos. Adujo que el foro apelativo intermedio erró al determinar que ambos impuestos recaen sobre ob-jetos distintos. Por ello, nos solicita que determinemos la ilegalidad del tributo establecido por el Municipio me-diante la Ordenanza Núm. 34.
Examinado el recurso, acordamos expedir y concedimos a las partes un término para que presentaran sus respec-tivos alegatos. La Compañía de Turismo así lo hizo, mas no el Municipio, quien compareció y sometió su caso sin pre-sentar un alegato. Por su parte, la Asociación de Hoteles y Turismo de Puerto Rico presentó una solicitud y alegato en calidad de amicus curiae, a lo cual accedimos. Con el bene-ficio de las respectivas comparecencias procedemos a resolver.
HH I — I
Como es sabido, la Constitución de Puerto Rico confiere a la Asamblea Legislativa la facultad primordial de imponer contribuciones. Específicamente, el Art. VI, Sec. 2 de la Constitución establece, en lo pertinente, que “[e]l poder del Estado Libre Asociado para imponer y cobrar contribuciones y autorizar su imposición y cobro por *584los municipios se ejercerá según se disponga por la Asam-blea Legislativa, y nunca será rendido o suspendido”. Const. E.L.A., L.P.R.A., Tomo 1, ed. 2008, pág. 420. Esta facultad del Estado para imponer contribuciones puede ser delegada a los municipios mediante un mandato claro y expreso, pues éstos no tienen un poder inherente e inde-pendiente para imponerlas. Interior Developers v. Mun. de San Juan, 177 D.P.R. 693 (2009), citando a Café Rico, Inc. v. Mun. de Mayagüez, 155 D.P.R. 548, 553 (2001); Levy, Hijo v. Mun. de Manatí, 151 D.P.R. 292, 299 (2000).
La Constitución de Puerto Rico también reviste a la Asamblea Legislativa con el poder de “crear, suprimir, consolidar y reorganizar municipios, modificar sus límites territoriales y determinar lo relativo a su régimen y función”. Art. VI, Sec. 1, Const. E.L.A., supra, pág. 419. En el ejercicio de ese poder, y a través de la Sec. 2.002 de la Ley de Municipios Autónomos, supra, la Rama Legislativa le delegó a los municipios la potestad de imponer tributos con el propósito de que puedan recaudar fondos para brindar servicios a sus habitantes. Mun. de Utuado v. Aireko Const. Corp., 176 D.P.R. 897 (2009).
Específicamente, la referida sección de la Ley de Muni-cipios Autónomos dispone, entre otras cosas, que los muni-cipios podrán “[fimponer y cobrar contribuciones, derechos, licencias, arbitrios de construcción y otros arbitrios e im-puestos, tasas y tarifas razonables dentro de los límites territoriales del municipio, compatibles con el Código de Rentas Internas y las leyes del Estado Libre Asociado de Puerto Rico”. 21 L.P.R.A. sec. 4052. Por su parte, la Sec. 1.006(b)(4) de la misma ley recalca que “los municipios quedan investidos de la autoridad para imponer contribu-ciones en aquellos asuntos en que el Gobierno Central no tenga el campo ocupado de conformidad con la sec. 4052 de este título”. 21 L.P.R.A. sec. 4004(b)(4).
De otra parte, la Sec. 1.004 de la Ley de Municipios Autónomos dispone que “[l]os poderes y facultades *585conferidos a los municipios ... se interpretarán liberal-mente, de forma tal que siempre se propicie el desarrollo e implantación de la política pública enunciada ... de garan-tizar a los municipios las facultades necesarias en el orden jurídico, fiscal y administrativo para atender eficazmente las necesidades y el bienestar de sus habitantes”. 21 L.P.R.A. sec. 4002. En este sentido, hemos expresado que uno de los propósitos que informan la delegación a los mu-nicipios de un poder impositivo por parte del Estado es el de otorgarle gran autonomía, por lo que debemos interpre-tar el alcance de la delegación de forma amplia. Café Rico, Inc. v. Mun. de Mayagüez, supra.
No obstante, el texto claro de las Secs. 1.006 y 2.002 de la Ley de Municipios Autónomos, supra, exige que los tributos municipales que se creen en el ejercicio del poder impositivo que expresamente se les delega deben ser “compatibles con el Código de Rentas Internas y las leyes del Estado Libre Asociado de Puerto Rico” y que deben limitarse a “aquellos asuntos en que el Gobierno Central no tenga el campo ocupado”. (Enfasis suplido.) 21 L.P.R.A. secs. 4052 y 4004. Es por ello que a la hora de determinar si entre un tributo municipal y el Código de Rentas Internas y las demás leyes existe la compatibilidad que exigen las referidas secciones de la Ley de Municipios Autónomos debemos realizar un análisis ponderado de cada caso en particular, en consideración a las características específicas de cada tributo y prestando especial atención a los elementos de su hecho imponible.
Como es sabido, el hecho imponible es posiblemente el aspecto más importante de los que configuran un tributo e, incluso, podría decirse que es su esencia misma. Este se define como el presupuesto de hecho, fijado en la ley o fuente legal que crea el tributo, cuya realización conlleva el nacimiento de la obligación tributaria. Interior Developers v. Mun. de San Juan, supra, citando A. Martínez Lafuente, Derecho tributario: estudios sobre la jurispru-*586dencia tributaria, Madrid, Ed. Civitas, 1985, págs. 207-215. De no configurarse el hecho imponible, no nace la obli-gación tributaria. Por ello, antes de evaluar la validez de un tributo es vital determinar cuáles son sus elementos. Así, por ejemplo, se debe determinar quién es el contribu-yente, cómo se calcula el impuesto, cuál es la tasa aplica-ble, cómo se cobra, etc. Al realizar este análisis, debemos recordar que “para determinar la legalidad de una contri-bución, no es relevante su forma, nombre o definición, sino su efecto práctico y consecuencias en su aplicación y funcionamiento”. Levy, Hijo v. Mun. de Manatí, supra, pág. 305.
Con ello en mente pasemos a analizar los impuestos in-volucrados en la controversia de autos.
I — ! l — l l — l
Mediante la Ley Núm. 272 la Asamblea Legislativa le delegó a la Compañía de Turismo la facultad para, entre otras cosas, determinar, tasar, imponer, recaudar, fiscalizar, reglamentar y distribuir el impuesto sobre el canon por ocupación de hotel. 13 L.P.R.A. sec. 2271c. Este impuesto se calcula, como indica su nombre, sobre la cuantía que los huéspedes pagan a los hoteles por ocupar sus habitaciones.
En concreto, éste se computa multiplicando la tasa apli-cable al tipo de hotel, según se especifica en la Ley del Impuesto por el Canon por Ocupación de Habitación del Estado Libre Asociado de Puerto Rico.(1) 13 L.P.R.A. sec. 2271(o)(a). El resultado de ese cálculo se multiplica, a su vez, por el número de noches de ocupación para obtener el impuesto que ha de pagarse. Íd. La Ley Núm. 272 también *587dispone expresamente que el impuesto “deberá pagarlo el ocupante al momento de liquidarle al hostelero el pago por concepto del canon por ocupación de la habitación”. (Énfasis suplido.) 13 L.P.R.A. sec. 2271p. Así, por ejemplo, si tres personas se hospedan una noche en un hotel que cuenta con un casino, al cual le aplica la tasa de 11%, y cuyo costo por noche es $500, deberán pagar, además de $500 de es-tadía, $55 por el impuesto establecido en la Ley Núm. 272.
De lo anterior se desprende que el supuesto de hecho que activa la obligación de pagar el impuesto de la Ley Núm. 272 es la ocupación de una habitación de hotel. En otras palabras, el hecho imponible consiste en realizar la acción de ocupar una habitación de hotel. Por disposición expresa de la ley, el obligado a pagar este impuesto es la misma persona que realiza el hecho imponible y que, por lo tanto, ocupa una habitación. En términos de la aplicación y el funcionamiento de la Ley Núm. 272 esta persona sería el contribuyente. El hecho imponible incluso se configura in-dependientemente de si la persona paga al hotel por ocu-par la habitación. Así, por ejemplo, la Ley Núm. 272 esta-blece que el impuesto aplica aun cuando se le concede una habitación a un jugador o visitante de un casino de forma gratuita. 13 L.P.R.A. sec. 2271o(d).
De otra parte, según el esquema de la Ley Núm. 272, el hotel está obligado a recaudar y retener el impuesto y remitirlo mensualmente a la Compañía de Turismo. 13 L.P.R.A. secs. 2271r y 2271s. De esta forma, la Ley Núm. 272 impone a los hoteles ciertas obligaciones que deben cumplir frente a esa corporación pública. Sin embargo, ello no significa que el hotel se convierta en el “contribuyente” para efectos de la ley en cuestión, a pesar de que así se le designe. 13 L.P.R.A. sec. 2271. Según el efecto práctico y funcionamiento de la Ley Núm. 272, el hotel actúa como un agente retenedor a quien el legislador le asignó la función de cobrar el impuesto —luego de que surge la obligación del ocupante de pagarlo— y de remitirlo a la Compañía de *588Turismo. Así, pues, ante la Compañía de Turismo, el hotel realmente funge como un “sustituto del contribuyente”, como se le conoce en ciertas jurisdicciones a este tipo de obligado tributario. Véase Martínez Lafuente, op. cit, págs. 234-239.(2)
Algunos tratadistas españoles definen la evolución de la relación entre “contribuyente” y “sustituto del contribuyen-te” como sigue:
Con el desarrollo de los sistemas tributarios, la legislación de los diferentes tributos comenzó a introducir y configurar otras posiciones subjetivas diversas de la [del contribuyente], imponiéndoles, en su caso, algunos o todos los deberes en que se despliega el tributo, pese a que en esos sujetos no concurre la nota de realizadores del hecho imponible. Bien por haber intervenido en cierta manera en su verificación, bien por me-ras razones de garantía y aseguramiento del crédito tributa-rio, sujetos distintos del contribuyente pueden verse obligados por la ley al cumplimiento de todas o algunas de las prestacio-nes tributarias, y esto ocurre con [el sustituto del contribuyente]. J. Martín Queralt, G. Casado Ollero y J.M. Tejerizo López, Curso de Derecho Financiero y Tributario, 6ta ed., Madrid, Ed. Tecnos, 1995, págs. 304-305.
Cónsono con esto, el legislador incluyó en la Ley Núm. 272 varias disposiciones dirigidas a asegurar el cumplimiento del hotel con los deberes que se le imponen. En este sentido, la ley establece que si el hotel deja de exigirle al ocupante de una habitación el importe del impuesto, la Compañía de Turismo podrá cobrarle al hotel la cantidad que debió recaudar y remitirle. 13 L.P.R.A. sec. 2271u. Asimismo, la Ley Núm. 272 también dispone que el hotelero que recaude, pero deje de remitir el impuesto a la Compa-*589ñía de Turismo, incurrirá en el delito de apropiación de fondos públicos y podría enfrentar, entre otras sanciones, una pena de reclusión fija de diez años. 13 L.P.R.A. sec. 2271k.
Por otro lado, según indicamos, el Municipio aprobó la Ordenanza Núm. 34 para establecer una contribución municipal especial a los ocupantes de hoteles, hoteles de apar-tamentos, hostales, hospederías, paradores y moteles ubi-cados en ese municipio y para crear un fondo para el desarrollo, mejoramiento y mantenimiento de la infraes-tructura, ornato y seguridad. Mediante la aprobación de esta ordenanza, el Municipio buscaba allegar fondos a su erario para sufragar los gastos que supone mantener las áreas públicas en óptimas condiciones y brindar servicios a las personas que lo visitan.
La Sección Primera de la ordenanza en cuestión esta-blece el cobro de la referida contribución a toda persona que no resida en el Municipio y que ocupe los hoteles allí ubicados. Ordenanza Núm. 34 de 28 de febrero de 2007, Apéndice de la Petición de certiorari, pág. 53. Según su Sección Segunda, la contribución varía desde dos dólares hasta cinco dólares por ocupante por noche, dependiendo del número de habitaciones en el hotel. Íd. Por su parte, la Sección Tercera establece que la contribución se cobrará al ocupante de la habitación en el momento de pagar la cuenta presentada por el hotel y que este último deberá re-mitir al Municipio las cantidades que se generen por el impuesto. Íd. Por último, la Sección Duodécima define los términos “agente retenedor” como “el hotel”, y “contribu-yente” como “el turista o visitante”. Íd.(3)
Con los elementos pertinentes de los impuestos de la Ley Núm. 272 y de la Ordenanza Núm. 34 en mente, pa-*590sernos a evaluar si éstos son incompatibles y, por ende, si la ordenanza es ilegal a la luz de la Sec. 2.002 de la Ley de Municipios Autónomos, supra.
IV
La Compañía de Turismo aduce que el Tribunal de Ape-laciones erró al determinar que ambos impuestos son compatibles por entender que recaen sobre eventos contributi-vos distintos. Según arguye esa corporación pública, el foro apelativo intermedio se equivocó al determinar que el im-puesto de la Ley Núm. 272 grava el ingreso del hotel, mientras que la contribución del Municipio recae sobre el huésped. Le asiste la razón.
Como expresamos, el impuesto de la Ley Núm. 272 re-cae sobre el ocupante de la habitación, ya que es él o ella quien realiza el hecho imponible que activa la obligación de pagar el impuesto. La propia Ley Núm. 272 así lo establece expresamente. 13 L.P.R.A. sec. 2271p. Una vez una persona ocupa una habitación se aplicará la tasa correspon-diente al canon por ocupación que se pague al hotel. El hotel, por su parte, tendrá la obligación de remitir men-sualmente lo pagado por el impuesto a la Compañía de Turismo.
Evidentemente, lo que un hotel recaude por el impuesto no constituye un ingreso para la hospedería, pues los tributos son a favor del Estado o de alguna de sus criaturas, no a favor de un ente privado como lo es un hotel. Este último es meramente un “agente retenedor” a quien la Ley Núm. 272 le impone la responsabilidad de remitir el tributo a la Compañía de Turismo. El impuesto sobre el canon por ocupación de habitación de la Ley Núm. 272 tam-poco es una contribución sobre el ingreso de un hotel, como determinó el Tribunal de Apelaciones. El referido tributo grava el hecho de la ocupación de una habitación por parte de una persona. Es decir, el evento contributivo objeto de *591este impuesto no es, como lo sería mediante la interpreta-ción del foro apelativo, el hecho de generar un ingreso, sino el hecho de ocupar una habitación de hotel.
De igual forma, la Ordenanza Núm. 34 crea un tributo que grava el hecho de ocupar una habitación de hotel y que deberá ser pagado por aquél que produzca ese evento con-tributivo, es decir, el ocupante de la habitación. El hotel, como agente retenedor, deberá cobrar el tributo al ocu-pante en el momento de pagar al hotel la cuenta y luego remitirlo al Municipio.
De lo anterior se desprende que el impuesto municipal en controversia es incompatible con el de la Ley Núm. 272. Según las disposiciones legales que crean ambos impuestos, el hecho imponible que genera las obligaciones de pagarlos es la ocupación de una habitación. Igualmente, según las disposiciones de ambas normas el obligado al pago del impuesto, es decir, el contribuyente, es el ocupante mientras que el hotel funge como un agente retenedor.
Entendemos, pues, que es evidente que ambos impues-tos recaen sobre un aspecto muy concreto de la actividad turística: la ocupación de habitaciones de hotel. Es decir, en este caso no está en controversia si los municipios pue-den imponer contribuciones sobre algún aspecto de esa ac-tividad económica, sino si pueden imponerlas sobre exac-tamente el mismo evento contributivo que un impuesto estatal. La Ley Núm. 272 crea un esquema que denota la intención del legislador de imponer una contribución a favor del Estado, particularmente a favor de la Compañía de Turismo, por la ocupación de habitaciones de hotel. Ello evidencia que, como mínimo, la Rama Legislativa ocupó el campo en materia de impuestos sobre ese tipo específico de ocupación y que un municipio no puede imponer tributos sobre esa materia.
Consideramos que el hecho de que ambos impuestos se *592refieran a precisamente lo mismo, en cuanto a su funcio-namiento y aplicación, convierte a la contribución especial del Municipio en un tributo contrario a la exigencia de compatibilidad contenida en la Sec. 2.002 de la Ley de Mu-nicipios Autónomos, supra. 21 L.P.R.A. sec. 2052. Por con-siguiente, entendemos que el Municipio excedió los límites de su poder impositivo según éstos han sido definidos me-diante las Secs. 1.006 y 2.002 de la Ley de Municipios Au-tónomos, supra, lo que convierte a la Ordenanza Núm. 34 en ilegal.
Reconocemos la amplitud del poder impositivo de los municipios, mas no podemos ignorar la limitación impuesta a esa facultad mediante el texto claro de la Ley de Municipios Autónomos. Sabido es que cuando el texto de la ley es claro no podemos ignorarlo ni sustituirlo con el pretexto de hacer cumplir con los propósitos legislativos. Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14. Somos conscientes de que un impuesto sobre la ocupación de habitaciones de hotel supondría una fuente de ingresos para un municipio que necesita sufragar el costo de los servicios que presta a los turistas que le visitan, como es el caso de la Isla Nena. No obstante, es a la Compañía de Turismo a quien el legislador le encomendó la función de dirigir el desarrollo de la industria turística en Puerto Rico y por ello le confirió la potestad de recaudar y fiscalizar un impuesto sobre la ocupación de habitaciones de hotel. Véase la Exposición de Motivos de la Ley Núm. 272 (2003 (Parte 2) Leyes de Puerto Rico 1351). Apartarnos de las limitaciones impuestas por la Ley de Municipios Autónomos e ignorar el esquema de la Ley Núm. 272, supondría avalar que cada municipio imponga una contribución sobre la ocupación de habitaciones de hotel. Ello socavaría la política pública en materia de desarrollo turístico que la Compañía de Turismo desee implantar en el ejercicio de *593sus deberes ministeriales y redundaría en el perjuicio de la industria turística puertorriqueña.(4)
V
Por los fundamentos expuestos resolvemos que la Ordenanza Núm. 34 no cumple con el requisito de compatibilidad que exige la Ley de Municipios Autónomos al imponer una contribución sobre el mismo hecho contributivo ya sujeto a un tributo estatal mediante la Ley Núm. 272. Por consiguiente, se revoca la sentencia recurrida y se reinstala la sentencia del Tribunal de Primera Instancia.

Se dictará sentencia de conformidad.

La Jueza Asociada Señora Pabón Charneco disintió con una opinión escrita. El Juez Asociado Señor Rivera Pérez no interviene. El Juez Asociado Señor Kolthoff Caraballo no intervino. El Juez Asociado Señor Martínez Torres se inhibió.

(1) Aunque la tasa básica es del 9%, ésta varía dependiendo del tipo de hotel en cuestión. Así, por ejemplo, cuando se trate de hoteles que están autorizados a operar casinos se pagará 11%, mientras que si se trata de paradores certificados se pagará un 7%. 13 L.P.R.A. sec. 2271o.


(2) En Puerto Rico existen otras leyes contributivas en las que el Estado ha optado por emplear agentes retenedores para llevar a cabo el recaudo de los tributos. Así, por ejemplo, según la Ley Núm. 117 de 4 de julio de 2006, conocida como la Ley de Justicia Contributiva de 2006, los comerciantes que vendan partidas tributables deberán fungir como agentes retenedores. Según esta ley, los comerciantes reciben de los consumidores el impuesto y lo remiten al Secretario de Hacienda. Véase 13 L.P.R.A. secs. 9092e-9092g y 9094c-9094f.


(3) Así, por ejemplo, si dos personas se hospedan una noche en un hotel que cuenta con diez habitaciones, al cual le aplica la tasa de dos dólares por noche por persona, y cuya habitación por noche cuesta quinientos dólares, éstos deberán pagar, además de quinientos dólares de estadía, cuatro dólares por la contribución de la Ordenanza Núm. 34.


(4) La Compañía de Turismo adujo en su alegato, mas no en su recurso de certiorari, que la Ley de Justicia Contributiva prohíbe que los municipios impongan contribuciones sobre aquello que esté expresamente exento del Impuesto sobre Ven-tas y Uso. Véase la Sec. 2410 del Código de Rentas Internas, 13 L.P.R.A. sec. 9092i. Según indica, en la Sec. 2301 del referido código se excluye de la aplicación del Impuesto sobre Ventas y Uso lo sujeto a la Ley Núm. 272. No obstante, en vista de que resolvemos que la contribución municipal en controversia es contraria a la Ley de Municipios Autónomos resulta innecesario evaluar los méritos de este argumento.